Filed 6/27/13 P. v. Feight CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A137158
v.
JOSHUA MILES FEIGHT,                                                 (Del Norte County
                                                                     Super. Ct. Nos. CRF06-9625;
         Defendant and Appellant.                                    CRF06-9539-3; CRF11-9680;
                                                                     CRF12-9548)



                                              I. INTRODUCTION
         Appellant entered guilty pleas in the Del Norte County Superior Court to four
different criminal charges. He was also found to have violated probation in several of
these cases and, on November 8, 2012, was sentenced to prison on all four cases, some of
the sentences being consecutive and some concurrent. A short time later, he filed a
notice of appeal alleging sentencing error in all four cases. Pursuant to People v. Wende
(1979) 25 Cal.3d 436, a brief was filed asking this court to review the records in these
cases and determine if further briefing on the alleged sentencing error is required.
Although he was advised he could file a supplemental brief, no such brief was filed by
appellant.
         We have reviewed the record in all four cases, find no need for further briefing,
and hence affirm the judgment of the superior court, including the sentence imposed.




                                                             1
                  II. FACTUAL AND PROCEDURAL BACKGROUND
       In August and September 2006, appellant entered guilty pleas in two separate and
distinct cases, one No. 96251 and the other No. 9639. The first plea was to a charge of
burglary in the second degree and the second to receiving stolen property.) On October
19, 2006, he was placed on probation by the trial court in both cases.
       On October 14, 2009, appellant admitted to violating probation and his probation
was revoked. It was, however, reinstated by the court at a hearing held on November 5,
2009, but with appellant ordered to serve an additional 180 days in county jail. The court
specified that his probation was to remain in effect until October 19, 2011. Numerous
petitions for modification or change in probation were filed in these two cases; appellant
admitted to each charged probation violation, but probation was reinstated in both cases.
       On September 2, 2011, appellant’s probation was revoked because of the filing
and pendency of several petitions alleging violations of appellant’s conditions of
probation; however, further hearings were postponed so that newly-appointed counsel for
appellant could become more familiar with the cases. By that time, per a memorandum
prepared by the superior court clerk at the request of the court, appellant had served
approximately 37 months on probation. On November 3, 2011, probation was modified
and reinstated.
       On December 9, 2011, a third charge was filed against appellant, petty theft with
prior convictions. (Pen. Code, §§ 484, 666.) On March 15, 2012, appellant entered a
guilty plea and also admitted violations of probation in the two earlier cases. On April
20, 2012, he was placed on probation for a period of three years in this case and also
returned to probation in the first two cases, on which probation was extended for a full
five-year term.
       A fourth charge, maintaining a place for selling and using a controlled substance
(Health & Saf. Code, § 11366) was filed against appellant on October 5, 2012. Appellant
entered a guilty plea to this charge on October 10, 2012. At the hearing held that day on

       1
        We will use only the last four digits of the four cases (fully cited above) in which
appellant was convicted.

                                             2
that case, the three others already noted, and three other cases as to which no appeal was
ever filed, defense counsel stated that appellant agreed to a concurrent prison term on that
fourth case. The parties and the court then agreed that appellant should and would serve
a term of five years and eight months on these four cases. Defendant also indicated his
personal understanding of this outcome.
       On November 8, 2012, apparently as part of a “global resolution of all pending
matters”, the court imposed prison sentences on appellant in all four cases. In the first
case, No. 9625, the court imposed the upper term of three years for the charged-and-
admitted second degree burglary, as well as a consecutive two-year term for a charged
on-bail enhancement.
       In the second case, No. 9539, the court imposed a consecutive one-third of the
midterm, i.e., eight months, and in the third case, No. 9680, the court imposed a
concurrent upper term of three years. In the fourth case, No. 9548 a 16-month concurrent
low-term sentence was imposed. Appellant’s total sentence was thus five years and eight
months. The trial court postponed the issue of the applicable amount of custody credits
appellant had gained in each of the four cases.
       On November 9, 2012, the probation department filed no fewer than two “Custody
Credit Memorandum,” consisting of 10 pages.
       On November 14, the trial court and both counsel agreed that the figures compiled
by that department were correct and that, therefore, appellant was entitled to actual
custody credits of 737 days and conduct credits of 456 days, for a total of 1,193 days in
the first two cases. In the second two cases, where concurrent terms had been imposed,
appellant was awarded one-for-one conduct credits.
       Counsel for appellant specifically agreed that he was “satisfied with the base
credits” awarded and that such “appears to be correct.” However, he also stated that his
“client is not in agreement with Appellate Justice Cousins,” but there was no explanation
asked for or provided as to what this meant, and the sentencing hearing was then
concluded.



                                             3
       On November 16, 2012, appellant filed timely notices of appeal in all four cases,
alleging only sentencing error in them.
                                    III. DISCUSSION
       In view of the record just discussed, including specifically the several specific
agreements of counsel regarding both the pleas entered and the appropriate sentencing
credits, we find no issues deserving of further briefing.
                                    IV. DISPOSITION
       The judgment, including the sentence imposed, is affirmed.



                                                  _________________________
                                                  Haerle, Acting P.J.


We concur:


_________________________
Lambden, J.


_________________________
Richman, J.




                                              4